       Case: 4:19-cr-00211-RLW-NAB Doc. #: 2 Filed: 03/14/19 Page: 1 of 4 PageID #: 20
  \
'",/
                                                                                               FILED·
                                                                                            MAR 1 4 2019
                                                                                           U.S. DISTRICT COURT
                                   UNITED STATES DISTRICT COURT                          EASTERN DISTRICT OF MO
                                                                                                 ST.LOUIS
                                   EASTERN DISTRICT OF MISSOURI
                                         EASTERN DIVISION


        UNITED STATES OF AMERICA,                          )
                                                       )            r~~~~~~~~~~

                                                       ~             4:19CR00211 RLWINAB~
                            Plaintiff,
                                                               .I




                     v.                                )
                                                       )
         JUAN JOSE GONZALEZ,                           )            · COUNTS ONE & TWO
               a/k/a Francisco Alfonso Gonzalez,       )
               a/k/a Poncho,                           )
         DARRYL LENNELL MOORE II,                      )            COUNTS ONE & TWO
               a/k/a Lil Darryl,                       )
         JERMAINE WEAVER,                              )·           COUNTS ONE & TWO
               a/k/a Twin, ·                           )
         MAURICE HERBERT LEE II,                       )            COUNTS ONE & TWO
               a/k/aMl                      1
                                                       )
         RAMICO DAREZ JAMES ADAMS,                     )            COUNT ONE
               a/k/a Chico,                            )
         JALISA SHATAVIA JOHNSON,                      )            COUNT ONE
         CHRISTOPHER JERRIN WARLICK, JR.,              )            COUNT ONE
              a/k/a White Boy,                         )
        NORRIS DOUGLAS, JR.,                           )            COUNT ONE
          .   a/k/a Slugga,                            )
        MIKELL RAYFORD,                                )            COUNT ONE
       ·      a/k/a Kelz, a/k/a Killa Kelz,        .   )
         SHEROD JACOLBY TUCKER,                        )            COUNT ONE
              a/k/a Big Dog,                           )
        JERRY 0. STREETER, JR.,                        )            COUNT ONE
              a/k/a Jay-Trayz,                         )
        JEROME LAMONT FISHER, JR.,                     )            COUNT ONE
              a/k/aLB,                                 )
        CHARLES DARIEL GUICE,                          )            COUNT ONE
              a/k/a Chuck, and                         )
        MARICUS DAVON FUTRELL,                         )            COUNT ONE
              a/k/a Rukus,                             )
                                                       )
                            Defendants.                )

                                          INDICTMENT
r\   Case: 4:19-cr-00211-RLW-NAB Doc. #: 2 Filed: 03/14/19 Page: 2 of 4 PageID #: 21
\
·J




                                                COUNT ONE

                    CONSPIRACY TO DISTRIBUTE AND POSSESS WITH INTENT
                      TO DISTRIBUTE 400 GRAMS OR MORE OF FENTANYL

              The Grand Jury charges that:

              Beginning at an exact time unknown to the Grand Jury but including January 2016, and

      continuing thereafter to the date of this indictment, in the East.em District of Missouri, and

      elsewhere, the defendants,

               JUAN-JOSE GONZALEZ, a/k/a Francisco Alfonso Gonzalez, a/k/a Poncho,
                        DARRYL LENNELL MOORE II, a/k/a Lil Darryl,           .
                               JERMAINE WEAVER, a/k/a Twin,
                              MAURICE HERBERT LEE II, a/k/a Ml,
                         RAMICO DAREZ JAMES ADAMS, a/k/a Chico,
                                JALISA SHATAVIA JOHNSON,
                    CHRISTOPHER JERRIN WARLICK, JR., a/k/a White Boy,
                              NORRIS DOUGLAS, JR., a/k/a Slugga,
                        MIKELL RAYFORD, a/k/a Kelz, a/k/a Killa Kelz,
                         . SHEROD JACOLBY TUCKER, a/k/a Big Dog,
                            JERRY 0. STREETER, JR., a/k/a Jay Trayz,
                            JEROME LAMONT FISHER, JR., a/k/a LB,
                             CHARLES DARIEL GUICE, a/k/a Chuck,
                                           and
                            MARICUS DAVON FUTRELL, a/k/a Rukus,

      did knowingly and willfully conspire, combine, confederate and agree with each other, and other

      persons known and unknown to this Grand Jury, to commit offenses against the United States, to

      wit: to distribute and possess with intent to distribute Fentanyl, a Schedule II controlled

      substance, in violation of Title 21, United States Code, Section 841(a)(l).

             All in violation of Title 21, United States Code, Section 846; and
Case: 4:19-cr-00211-RLW-NAB Doc. #: 2 Filed: 03/14/19 Page: 3 of 4 PageID #: 22




        With respect to each defendant, the amount of Fentanyl involved in the conspiracy

 attributable to each defendant as a result of his or her own conduct, and the conduct of others

 reasonably foreseeable to him or her, is 400 grams or more, in violation of Title 21, United States

 Code, Section 841(b)(l)(A)(vi).

                                          COUNT TWO

            CONSPIRACY TO DISTRIBUTE AND POSSESS WITH INTENT
      TO DISTRIBUTE 50 GRAMS OR MORE OF ACTUAL METHAMPHETAMINE

        The Grand Jury further charges that:

        Beginning at an exact time unknown to the Grand Jury but including January 2016, and

 continuing thereafter to the date of this indictment, in the Eastern District of Missouri, and

 elsewhere, the defendants,

          JUAN JOSE GONZALEZ, a/k/a Francisco Alfonso Gonzalez, a/k/a Poncho,
                   DARRYL LENNELL MOORE II, a/k/a Lil Darryl,
                       JERMAINE WEAVER, a/k/a Twin, and
                      MAURICE HERBERT LEE II, a/k/a Ml,

 did knowingly and willfully c9nspire, combine, confederate and agree with each other, and other

 persons known and unknown to this Grand Jury, to commit offenses against the United States, to

 wit: to distribute and possess with intent to distribute actual methamphetamine, a Schedule II

 controlled substance, in violation of Title 21, United States Code, Section 841(a)(l);

        All in violation of Title 21, United States Code, Section 846; and

        WitP. respect to each defendant, the· amount of actual methamphetamine involved in the

 conspiracy attributable to each defendant as a result of his own conduct, and the conduct of others
Case: 4:19-cr-00211-RLW-NAB Doc. #: 2 Filed: 03/14/19 Page: 4 of 4 PageID #: 23


                                                                                        u




 reasonably foreseeable to him, is 50 grams or more, in violation of Title 21, United States Code,

· Section 84l(b)(l)(A)(viii).

                                                     A TRUE BILL.



                                                     FOREPERSON

 JEFFERY B. JENSEN
 United States Attorney



 PAUL J. D'AGROSA, #36966MO
 JOHN T DAVIS, #40915MO
 Assistant United States Attorneys
